Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 1 of 16




                  EXHIBIT A
           Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 2 of 16




 1.                                                 FILED
                                            2021 JUN 07 01:56 PM
 2.                                             KING COUNTY
                                           SUPERIOR COURT CLERK
 3.                                                E-FILED
                                           CASE #: 21-2-07477-1 SEA
 4.

 5.                IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 6.                          IN AND FOR THE COUNTY OF KING

 7.   ALASKA MARINE LINES, INC., a                         CASE NO.:
      Washington corporation,
 8.
                             Plaintiffs,                   COMPLAINT
 9.

10.          vs.

11.   DUNLAP TOWING COMPANY, a
      Washington corporation,
12.
                             Defendant,
13.

14.          COMES NOW Alaska Marine Lines, Inc. (“AML”), and for its Complaint, hereby
15.   alleges upon information and belief:
16.                                            I.     PARTIES
17.          1.1     Plaintiff AML is a Washington corporation with its principal place of business
18.   in SeaTac, Washington.
19.          1.2     Defendant Dunlap Towing Company (“Dunlap”) is a Washington corporation
20.   with its principal place of business in La Conner, Washington.
21.                                II.     JURISDICTION AND VENUE
22.          2.2     This Court has jurisdiction over this action pursuant to the “saving to suitors”
23.   clause of 28 U.S.C. § 1333(1).
24.          2.3     Venue is proper pursuant to RCW 4.12.080, because Dunlap and AML entered
25.   into a contractual agreement designating Seattle as the exclusive venue for this litigation.
26.   \\


      COMPLAINT – 1                                                         LAW OFFICES OF
                                                                    NICOLL BLACK & FEIG
                                                               A PROFESSIONAL LIMITED LIABILIT Y COMPANY
                                                                     1325 FO URT H A VEN UE, SUITE 1650
                                                                       SEATTLE, WASHINGTON 98101
                                                                                206-838-7555
          Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 3 of 16




 1.                                     III.    RELEVANT FACTS

 2.          3.1     This lawsuit relates to damage sustained by the barge NANA PROVIDER (No.

 3.   1197833) while being towed by the vessel POLAR KING (No. 554888) in the vicinity of

 4.   Seymour Narrows, British Columbia, on or about November 9, 2019.

 5.          3.2     On or about May 10, 2012, Dunlap entered into a Standing Time Charter

 6.   (“STC”) agreement with Northland Services, Inc., AML’s predecessor. On or about March 16,

 7.   2014 AML was substituted for Northland Services, Inc., with Dunlap’s express knowledge and

 8.   consent. A true and correct copy of the STC and the March 16, 2014 assignment and

 9.   amendment of the STC is attached hereto as Exhibit 1.

10.          3.3     Pursuant to the STC, Dunlap agreed that Seattle was the exclusive venue for

11.   litigation arising out of the agreement. See Exhibit 1 at p. 8 ¶ 19.

12.          3.3     Pursuant to the STC, Dunlap agreed to provide AML with specified tugs on a

13.   time charter basis for the purposes of providing towage and other services. See Exhibit 1 at p.1

14.   ¶ 1. The specified tugs included the POLAR KING. See Exhibit 1 at p.13.

15.          3.4     The STC provided that Dunlap shall have exclusive control over the POLAR

16.   KING, with the manner and means of performance of the transportation services provided to

17.   AML left to the judgment, discretion, direction, and control of Dunlap and the master of the

18.   POLAR KING. See Exhibit 1 at p.3 ¶ 5.B.

19.          3.5     The STC further provided that Dunlap would maintain certain insurance

20.   coverage, including tower’s liability insurance endorsed to be solely responsible for all first

21.   party loss or damage to AML’s barges, including the NANA PROVIDER. See Exhibit 1 at p.4

22.   ¶ 9.C(3).

23.          3.6     On or about November 9, 2019, pursuant to the STC agreement, the Dunlap tug

24.   POLAR KING was underway in the general vicinity of Seymour Narrows, British Columbia.

25.   POLAR KING was towing the AML barge NANA PROVIDER astern at that time. POLAR

26.   KING was in exclusive control of the NANA PROVIDER.



      COMPLAINT – 2                                                           LAW OFFICES OF
                                                                      NICOLL BLACK & FEIG
                                                                 A PROFESSIONAL LIMITED LIABILIT Y COMPANY
                                                                       1325 FO URT H A VEN UE, SUITE 1650
                                                                         SEATTLE, WASHINGTON 98101
                                                                                  206-838-7555
          Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 4 of 16




 1.             3.7         Seymour Narrows is within the Inside Passage, a well-travelled and accurately

 2.   charted waterway. Seymour Narrows is well known for very strong tidal currents.

 3.             3.8         While waiting for favorable conditions to transit Seymour Narrows, the POLAR

 4.   KING’s master and crew failed to exercise reasonable care for the NANA PROVIDER,

 5.   allowing the NANA PROVIDER to run aground adjacent to Quadra Island.

 6.             3.9         The grounding caused substantial damage to the NANA PROVIDER. Numerous

 7.   frames on the vessel’s starboard side sustained bottom upset and internal structural damage.

 8.   Five tanks were severely damaged as well.

 9.             3.10        Following the grounding, the NANA PROVIDER had to be refloated, and

10.   temporary repairs made so the vessel could be transported to a facility for permanent repairs.

11.   The vessel was then towed to a repair facility, and extensive repairs were made. Upon

12.   completion of repairs, surveys were required before the vessel could be placed back in service.

13.             3.11        AML incurred substantial damages as the result of the grounding. AML’s

14.   damages exceed U.S. $6 million, the exact amount to be proven at trial.

15.                             IV.    FIRST CAUSE OF ACTION: NEGLIGENCE

16.             4.1         AML incorporates by reference paragraphs 1.1 to 3.11 as though fully set forth

17.   herein.

18.             4.2         Dunlap owed AML a duty of reasonable care with respect to the barge NANA

19.   PROVIDER.

20.             4.3         Dunlap breached that duty by allowing the NANA PROVIDER to run aground,

21.   resulting in damage to the vessel.

22.             4.4         As the direct and proximate consequence of Dunlap’s breach of duty, AML

23.   sustained damages in an amount to be proven at trial.

24.                    V.      SECOND CAUSE OF ACTION: BREACH OF CONTRACT

25.             5.1         AML incorporates by reference paragraphs 1.1 to 4.4 as though fully set forth

26.   herein.



      COMPLAINT – 3                                                             LAW OFFICES OF
                                                                        NICOLL BLACK & FEIG
                                                                   A PROFESSIONAL LIMITED LIABILIT Y COMPANY
                                                                         1325 FO URT H A VEN UE, SUITE 1650
                                                                           SEATTLE, WASHINGTON 98101
                                                                                    206-838-7555
          Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 5 of 16




 1.             5.2   The STC agreement is a valid and enforceable contract.

 2.             5.3   Pursuant to paragraph 9 of the STC agreement,             Dunlap was obligated to

 3.   maintain certain insurance against liabilities, including but not limited to tower’s liability

 4.   insurance that would be responsible for all first party loss or damage to the NANA PROVIDER

 5.   in the circumstances of this case.

 6.             5.4   Dunlap breached paragraph 9 of the STC agreement because its liability

 7.   insurance has failed to provide coverage for the full amount of the first party loss or damage the

 8.   NANA PROVIDER sustained in the grounding incident described in paragraph 3.8.

 9.             5.5   As the direct and proximate result of Dunlap’s breach of contract, AML

10.   sustained damages in an amount to be proven at trial.

11.                   VI.   THIRD CAUSE OF ACTION: GROSS NEGLIGENCE

12.             6.1   AML incorporates by reference paragraphs 1.1 to 5.5 as though fully set forth

13.   herein.

14.             6.2   Dunlap owed AML a duty of reasonable care with respect to the barge NANA

15.   PROVIDER.

16.             6.3   Dunlap breached that duty by allowing the NANA PROVIDER to run aground,

17.   resulting in damage to the vessel.

18.             6.4   Dunlap failed to exercise even slight care for the NANA PROVIDER by

19.   allowing the vessel to run aground.

20.             6.5   Dunlap’s failure to exercise even slight care directly and foreseeably caused

21.   AML to sustain damages in an amount to be proven at trial.

22.                                   VII.   PRAYER FOR RELIEF

23.             WHEREFORE, AML prays for judgment against Dunlap as follows:

24.             1.    For damages in an amount to be determined at the time of trial;

25.             2.    For prejudgment and post-judgment interest in an amount allowed by law;

26.


      COMPLAINT – 4                                                         LAW OFFICES OF
                                                                    NICOLL BLACK & FEIG
                                                               A PROFESSIONAL LIMITED LIABILIT Y COMPANY
                                                                     1325 FO URT H A VEN UE, SUITE 1650
                                                                       SEATTLE, WASHINGTON 98101
                                                                                206-838-7555
         Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 6 of 16




 1.          3.    For attorneys’ fees, costs and expenses of suit as allowed by contract and/or

 2.   law;

 3.          4.    For such other relief as the Court may deem just and proper.

 4.
                          7th
 5.          DATED this ______day of June, 2021.

 6.                                                   NICOLL BLACK & FEIG PLLC

 7.                                                     /s/ Christopher W. Nicoll
                                                      Christopher W. Nicoll, WSBA No. 20771
 8.
                                                      Attorneys for Plaintiff Alaska Marine Lines,
 9.                                                   Inc.

10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

25.
26.


      COMPLAINT – 5                                                      LAW OFFICES OF
                                                                 NICOLL BLACK & FEIG
                                                            A PROFESSIONAL LIMITED LIABILIT Y COMPANY
                                                                  1325 FO URT H A VEN UE, SUITE 1650
                                                                    SEATTLE, WASHINGTON 98101
                                                                             206-838-7555
Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 7 of 16




                         Exhibit 1
Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 8 of 16
Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 9 of 16
Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 10 of 16
Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 11 of 16
Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 12 of 16
Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 13 of 16
Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 14 of 16
Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 15 of 16
Case 2:21-cv-00842-RAJ-MLP Document 1-1 Filed 06/23/21 Page 16 of 16
